NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1360
                                       __________

                                ANGELIQUE JENKINS,
                                                 Appellant

                                             v.

                         TRANSPORT WORKERS LOCAL 234
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:19-cv-01904)
                       District Judge: Honorable Chad F. Kenney
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 5, 2021

             Before: MCKEE, SHWARTZ and RESTREPO, Circuit Judges

                             (Opinion filed: August 26, 2021)

                                       ___________

                                        OPINION *
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Angelique Jenkins appeals pro se from the District Court’s order dismissing her

amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the

reasons that follow, we will affirm that order.

                                             I.

       Jenkins was employed by the Southeastern Pennsylvania Transportation Authority

(“SEPTA”), initially serving as a bus driver, then as a train operator. In February 2019,

she mistakenly opened the wrong side of her train’s doors at one of the stations. At that

time, Jenkins was subject to a “last chance” agreement (“LCA”) with SEPTA, an

agreement that had placed her at the last step of SEPTA’s progressive discipline policy.

That step of the policy called for the discharge of the employee. Shortly after the

February 2019 incident, SEPTA discharged Jenkins.

       Jenkins later filed a pro se complaint in the District Court against her union,

Transport Workers Local 234 (“the Union”). The complaint appeared to allege that, in

connection with Jenkins’s discharge, the Union had violated, inter alia, its duty of fair

representation and her rights under Title VII of the Civil Rights Act of 1964. The Union

moved to dismiss the complaint pursuant to Rule 12(b)(6) for failure to state a claim upon

which relief may be granted. In November 2019, the District Court entered an order

granting that motion without prejudice to Jenkins’s ability to file an amended complaint.

In that order, the District Court explained that “[t]he Amended Complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this

case to state a claim.” (Dist. Ct. Order entered Nov. 21, 2019, at 1.)
                                              2
       Jenkins filed an amended complaint against the Union in December 2019. The

substantive content of that pleading, which was presented in letter format and was just

over two pages in length, appeared to reiterate Jenkins’s fair-representation and Title VII

claims. She contended that the February 2019 incident should not have subjected her to

discharge under the LCA, and she baldly alleged that the Union had refused to arbitrate

her discharge because of her decision to run in an upcoming Union election.

       The Union moved to dismiss Jenkins’s amended complaint under Rule 12(b)(6).

On January 7, 2020, the District Court granted that motion and dismissed the amended

complaint with prejudice. Jenkins now appeals, challenging the January 7, 2020 order. 1

                                              II. 2

       We see no reason to disturb the District Court’s disposition of Jenkins’s amended

complaint. Although “a union breaches its duty of fair representation if its actions are

either arbitrary, discriminatory, or in bad faith,” Air Line Pilots Ass’n, Int’l v. O’Neill,

499 U.S. 65, 67 (1991) (internal quotation marks omitted), 3 we agree with the District

Court that Jenkins’s conclusory allegations against the Union in her amended complaint


1
 Jenkins filed her notice of appeal on February 18, 2020. Although the original deadline
for filing an appeal was February 6, 2020, see Fed. R. App. P. 4(a)(1)(A), the District
Court granted Jenkins’s motion for an extension of time pursuant to Federal Rule of
Appellate Procedure 4(a)(5). In view of that grant, this appeal is timely.
2
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we exercise
plenary review over the District Court’s January 7, 2020 order. See In re Schering
Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012).
3
  “[A] union’s actions are arbitrary only if, in light of the factual and legal landscape at
the time of the union’s actions, the union’s behavior is so far outside a wide range of
reasonableness as to be irrational.” Air Line Pilots Ass’n, Int’l, 499 U.S. at 67 (internal
quotation marks and citation omitted).
                                               3
are insufficient to state a viable fair-representation claim, see Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (explaining that a pleading that merely “tenders naked assertion[s]

devoid of further factual enhancement” is insufficient (alteration in original) (internal

quotation marks omitted)); Eid v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014)

(explaining that, to survive a Rule 12(b)(6) motion, a plaintiff’s “[f]actual allegations

must be enough to raise a right to relief above the speculative level” (alteration in

original) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))). As for

Jenkins’s Title VII claim, we agree with the District Court that this claim fails because,

inter alia, the amended complaint does not allege that the Union discriminated against her

based on her “race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(c); see

Connelly v. Lane Constr. Corp., 809 F.3d 780, 788 (3d Cir. 2016) (explaining that under

either the pretext or mixed-motive theory of discrimination, a Title VII plaintiff “must

establish that her protected status was a factor in the . . . challenged action”). Finally, we

cannot conclude that the District Court erred by not affording Jenkins another chance to

amend her complaint. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002) (indicating that leave to amend need not be granted if amendment would be

futile). 4


4
  To the extent that Jenkins’s brief argues that the District Court should have allowed her
to amend her complaint to add a Title VII retaliation claim against SEPTA, this argument
ignores the fact that she was otherwise able to litigate such a claim. A few weeks after
she commenced this civil action against the Union, she brought a civil action against
SEPTA in the District Court, raising claims related to her discharge. (See Dist. Ct. Case
No. 2:19-cv-02180.) One of those claims alleged that SEPTA had retaliated against her
in violation of Title VII. In May 2021, the District Court granted summary judgment
against Jenkins and closed that case. Jenkins did not appeal from that judgment.
                                              4
       In view of the above, we will affirm the District Court’s January 7, 2020 order

dismissing Jenkins’s amended complaint with prejudice. 5 The Union’s motion to

supplement the appendix with certain documents from the District Court record is

granted.




5
  The District Court entered its order dismissing Jenkins’s amended complaint 29 days
after the Union filed and served its motion to dismiss. The day after that dismissal,
Jenkins filed her response to that motion. On appeal, she contends that her response was
timely because it was filed within 30 days of that motion, and she appears to take issue
with the fact that the District Court ruled before receiving that response. But her position
on timeliness is incorrect, for the period to timely respond to the Union’s motion to
dismiss was actually 17 days, not 30. See E.D. Pa. Civ. R. 7.1(c) (providing that, unless
the District Court directs otherwise, a party’s response to a motion is due within 14 days
after service of the motion); Fed. R. Civ. P. 6(d) (providing that, when a party must act
within a specified time after being served and service is made by mail, the response
deadline is extended by three days). And even if her response had been timely filed, we
are not convinced that its content would have warranted a different resolution of the
Union’s motion.
                                                5